198 F.2d 928
BRABAZONv.BELSHIPS CO., Limited, SKIBS, A/S.
No. 10822.
United States Court of Appeals Third Circuit.
Argued September 8, 1952.
Decided September 17, 1952.

Thomas E. Byrne, Jr., Philadelphia, Pa. (Krusen, Evans & Shaw, Philadelphia, Pa.,) for appellant.
Freedman, Landy & Lorry, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
We will enter an order, albeit with some reluctance, granting the motion of the appellant, Belships Co., Ltd., Skibs, A/S, to state the contents of its appendix and to file its brief out of time. In its motion the appellant asserts reasons for its delay which we find none too convincing.


2
We accept the excuses offered on this occasion by the appellant but we point out that the injuries for which the appellee, a seaman, brought suit were suffered by him on December 29, 1949, nearly three years ago. We reiterate that seamen are wards of the admiralty and for this reason, if there was no other, counsel engaged in litigations in which seamen are concerned, must proceed promptly in preparing and prosecuting appeals to this court. We shall view unnecessary delays with little tolerance.